Simmons, C. J.
1. The charge complained of in the motion for new trial, upon the offense of assault with intent to murder, was fully in accord with the law as laid down by this court. It left the question of intention to kill entirely with the jury. Gilbert v. State, 90 Ga. 691; Gallery v. State, 92 Ga. 463.
2. There was no error in failing to charge upon the right of die city marshal to arrest the accused, inasmuch as the evidence for the State showed that no arrest was attempted when the shots were fired, and the accused, in his statement, said that he did not shoot at the marshal but at another person.
3. The 'evidence was amply sufficient to sustain the verdict, and the court did not err in refusing a new trial.

Judgment affirmed.


Ail the Justices concurring.